Case 2:19-cv-02146-GW-RAO Document 29 Filed 12/09/19 Page 1 of 1 Page ID #:133



   1
   2
   3
   4
   5
   6
                                      UNITED STATES DISTRICT COURT
   7
                                    CENTRAL DISTRICT OF CALIFORNIA
   8
   9
       JONATHAN S. SCEMAMA, an                        )   Case No. CV 19-2146-GW-RAOx
  10   individual,                                    )   [Filed: February 08, 2019]
                                                      )   [Removed: March 22, 2019]
  11                     Plaintiff,                   )
  12                                                  )
                v.                                    )   Hon. George H. Wu
  13                                                  )   Courtroom 9D
       MERCEDES-BENZ, USA, LLC, a                     )
  14   Delaware Limited Liability Company,            )   ORDER RE STIPULATION TO
  15   and DOES 1 through 10, inclusive,              )   CONTINUE DECEMBER 9, 2019
                                                      )   POST-MEDIATION STATUS
  16                     Defendants                   )   CONFERENCE TO DECEMBER
                                                      )   10, 2019
  17
                                                      )
  18            For good cause shown, the parties’ Joint Stipulation to Extend the Expert
  19   Discovery Deadlines is hereby approved and the new deadlines set forth for
  20   discovery set forth in the Scheduling Order shall be amended as follows:
  21            A)       The Post-Mediation Status Conference is Continued to December 16,
  22   2019 at 8:30 a.m.
  23            B)       The trial date and all other deadlines shall remain the same.
  24            IT IS SO ORDERED.
  25
  26   DATED: December 9, 2019
  27
                                                   Hon. George H. Wu
  28                                               UNITED STATES DISTRICT JUDGE
       365.439.TG - 00445163.DOCX             1                     2:19-cv-02146 GW (RAOx)
            ORDER RE STIPULATION TO CONTINUE DECEMBER 9, 2019 POST-MEDIATION STATUS
                               CONFERENCE TO DECEMBER 10, 2019
